DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 and 18-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-13, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,926,427. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding claims 1, 5 and 6 (instant application) the claims describes a method that is substantially recited in claim 1 of the referenced patent. 
Regarding claim 2 (instant application), the claim adds impacting balls to the impacting apparatus, while claim 1 of the referenced patent explicitly states that there are no “impacting balls” but also states that the apparatus is a “vibratory ball mill” in the same claim, demonstrating that they would be substitutable alternatives for one another in the claimed invention.
Regarding claim 7 (instant application), the claim substantially matches claim 7 of the referenced patent.
Regarding claim 8 (instant application), the subject matter is incorporated in claim 1 of the referenced patent. 
Regarding claim 9 (instant application), the subject matter substantially matches claim 8 of the referenced patent.
Regarding claim 10 (instant application), the subject matter substantially matches claim 10 of the referenced patent.
Regarding claim 11 (instant application), the subject matter substantially matches claim 13 of the referenced patent.
Regarding claim 12 (instant application), the subject matter substantially matches claims 15-16 of the referenced patent.
Regarding claim 13 (instant application), the subject matter substantially matches claim 17 of the referenced patent.
Regarding claim 15 (instant application), the subject matter substantially matches claim 18 of the referenced patent.
Regarding claim 16 (instant application), the subject matter substantially matches claim 19 of the referenced patent.
Regarding claim 17 (instant application), the subject matter substantially matches claim 24 of the referenced patent. 
Regarding claim 18 (instant application), the subject matter substantially matches claim 21 of the referenced patent.
Regarding claim 19 (instant application), the subject matter substantially matches claims 20, 22-23 of the referenced patent. 
Regarding claim 20 (instant application), the subject matter substantially matches claim 13 of the referenced patent, while requiring more limitations. However, there is an overlap in scope of the subject matter. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claims 18 and 19, these claims further limit “said functionalizing agent” in a manner that is different from the way it is limited in claim 16. As such, the claims do not include all of the limitations of claim 16 as now drafted.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Torkelson et al. (US Patent No. 7,906,053), hereinafter Torkelson, in view of Stoylarov et al. (US 2016/0276056), hereinafter Stoylarov, and further in view of Torkelson et al. (US Patent No. 7,223,359), hereinafter Torkelson (‘359). 
Regarding claims 1 and 7, Torkelson discloses a method of producing a composite material comprising (a) placing multiple particles of “as received” (7:5) graphitic material that is not a graphite oxide or expanded graphite (ref. claim 1) (meeting instant claim 7) and multiple particles of solid polymer carrier into a bag (7:49-7:50) (which meets the BRI of “impacting chamber of an energy impacting apparatus”); and 
(b) shakes the bag (7:50-7:52) (“a step consisting of operating said energy impacting apparatus”) or “blends” (7:4-7:9) as to break up and transfer pieces of a graphitic material to the polymer/polypropylene carrier and (c) recovers the particles and feeds them into a hopper (7:52-7:54) and ‘extrudes’ (7:60-8:10) them (“pulverizer” with screw).  
With respect to the graphene material as a part of the produced composite particles above, as the “graphene” is further limited in claim 12 below, it is shown that the “graphite” material, is also transformed into a graphene (Torkelson, 5:19-5:22) as a part of the composite material in this embodiment. Torkelson further discloses that the polymer use is “PP” or polypropylene (4:32-4:36) which is one of the options listed in the amended portion of claim 1.
Torkelson does not explicitly disclose cutting or pelletizing the filaments into pellets as required in step (c) or the specific polymer material as now required in claim 1.
However, Stolyarov discloses a method of producing a graphene composite material and further describes “further” pelletizing “solid polymer dispersions of nanoplatelet graphene-like material” (Stolyarov, par. 0137). Stolyarov teaches methods related to the shaping and reshaping of “polymer composite blends” (graphene/polymer) (Stolyarov, par. 0002). 
One of ordinary skill in the art would have recognized that both Torkelson and Stolyarov are both involved in the production of graphene-polymer composites and thus, one of ordinary skill would have recognized that the techniques of Stolyarov would have been suitable for use in the process of Torkelson above for further processing of the produced composite materials. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the extruded material is pelletized after extrusion in the process of Torkelson above in accordance with Stoylarov. 
With respect to the polymer material, Torkelson (‘359) [cited directly in Torkelson ‘053 at 4:18] discloses a polymer-clay composite, and also teaches that the principles could be applied to polymer-carbon composites (‘359, 7:66-8-20) the carbon material within the composites disclosed here, would be analogous to the graphitic material of Torkelson (‘053) above.  
Torkelson (‘359) also specifically discloses, in addition to the polyethylene and polypropylene materials, the use of nylon, and styrene polymers (‘359, at 6:63-7:20 and ref. claim 6) where nylon is specifically listed in claim 1, and is a component of ABS material. Nylon would also be considered a “thermoplastic elastomer” as listed in claim 1. The teaching of “[e]xcellent levels of dispersion, wherein the reinforcing component is evenly distributed throughout the polymer matrix, are achieved by processing these . . . mixtures to form polymer hybrid nanocomposites” may also read on “penetrating network polymer” or “semi-penetrating network polymer” and could still be read to use polypropylene since the claim does not exclude such material.  
Torkelson (‘053)/Stolyarov above discloses a process of producing a graphitic material and polymer carrier to create a composite material that can be processed into pellets, but specifically prefers polyethylene or polypropylene. 
Torkelson (‘359), which is cited directly in ‘053 above, discloses polyethylene/polypropylene in making a polymer-clay composite, but recognizes that other polymers can be used in addition to these polymers, which still match those remaining in claim 1 as outlined above – and also recognizes that polymer-carbon composites can be processed similarly as outlined in Torkelson ‘053 above. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above from Torkelson (‘053)/Stolyarov to specify the polymer carrier is as disclosed in Torkelson (‘359) as outlined above. 
Regarding claims 2 and 8, Torkelson/Stolyarov/Torkelson (‘359) discloses the subject matter of claim 1, and further suggests the use of a ball mill (or ‘bead mill’ as in claim 8) which would have impacting balls or media as in claim 2 (Stolyarov, par. 0148). It would have been obvious to one of ordinary skill in the art to have included this element of Stolyarov in Torkelson above for the same reasons set forth in claim 1 above. 
Regarding claim 4, Torkelson/Stolyarov/Torkelson (‘359) discloses the subject matter of claim 1, and further discloses the use of an isopropanol or NMP (Stolyarov, par. 0140) fluid (which acts as a protective fluid/solvent under the claim’s BRI).
Regarding claims 5-6, Torkelson/Stolyarov/Torkelson (‘359) discloses the subject matter of claim 1, and further discloses the size of the graphitic particles (Torkelson, Figs. 3A-3B; 5:9-5:25) of the order of a few nanometers to a few hundred nanometers. 
It has been held that changes in size or shape support a case of prima facie obviousness. In this case, because the graphitic particles are inherently, or, in the alternative, obviously would be smaller than the polypropylene polymer particles in view of the above, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to have further specified that the polymer particles placed above are of a size as claimed of at least 100 nm to 1000 nm (1 micron), or higher. 
It has also been held that where the prior art discloses a range which overlaps with the claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the particles are of a size as is claimed. 
Regarding claims 9-11, Torkelson/Stolyarov/Torkelson (‘359) discloses the subject matter of claim 1, and further discloses reshaping the composite into a film form (Stolyarov, par. 0137, 0145), or a sintering (par. 0138 uses a selective laser sintering to produce a desired product). Accordingly, it would have further been obvious to have reshaped the pellets into a desired film form, or sintered the reformed material, as these claims.  
Regarding claim 12, Torkelson/Stolyarov/Torkelson (‘359) discloses the subject matter of claim 1, and further discloses (Torkelson, Figs. 3A-3B, 5:19-5:22) “a few to roughly 30 graphene layers” which overlaps with the “few-layer graphene having no greater than 10 graphene planes” option as recited in claim 12 (as produced using ‘SSSP’ pulverization). 
It has been held that where the prior art discloses a range that overlaps with the claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to have specified that the graphitic material transferred to the particles to be extruded to have been “few layer” graphene material as discussed in Torkelson above as is claimed. 
Regarding claims 13-14, Torkelson/Stolyarov/Torkelson (‘359) discloses the subject matter of claim 1, and further discloses using a metal nanowire, or a paramagnetic material (Stolyarov, par. 0152-0154) as an additive to the dispersion of polymer and graphitic material. It would have been obvious to one of ordinary skill in the art to have incorporated these elements for the same reasons as set forth above in claim 1. 
Regarding claim 15, Torkelson/Stolyarov/Torkelson (‘359) discloses the subject matter of claim 1, and further discloses the use of a polypropylene (thermoplastic) polymer (Torkelson, 7:4-7:9). Additionally or alternatively, Stolyarov discloses the use specifically of a thermoplastic (Stolyarov, par. 0138) polymer. 
Regarding claim 20, Torkelson/Stolyarov/Torkelson (‘359) discloses the subject matter of claim 9, and further discloses heating up to 370 C (Stolyarov, par. 0159), which falls within the 350 C to 3000 C range, as to improve the conductivity of the material. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Torkelson (US Patent No. 7,906,053) in view of Stolyarov (US 2016/0276056) and Torkelson (US Patent No. 7,223,359) as applied to claim 2, and further in view of Mitchell et al. (US Patent No. 7,883,995), hereinafter Mitchell.
Regarding claim 3, Torkelson/Stolyarov/Torkelson (‘359) discloses the subject matter of claim 2, but does not explicitly disclose using a magnet to recover the impacting balls from the chamber from the other particles. 
However, Mitchell discloses a similar process to that of Torkelson/Stolyarov above in that it produces nanocomposite materials having a surface modification (Mitchell, 3:31-3:35), and does so using an impacting material that responds to a magnet (Mitchell, 17:45-17:60) as to make it move back and forth. 
One of ordinary skill in the art would have recognized that a magnet would also be usable to move magnetic milling balls analogously as the impactor of Mitchell. Because all references are concerned with the production of similar types of nanomaterials, one of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the techniques of Mitchell into the process of Torkelson/Stolyarov/Torkelson (‘359) above. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that a magnet is used to separate the milling balls from the other particles as recited in claim 3.   
Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Torkelson (US Patent No. 7,906,053), in view of Stoylarov (US 2016/0276056).
Regarding claims 16 and 19, Torkelson discloses a method of producing a composite material comprising (a) placing multiple particles of “as received” (7:5) graphitic material that is not a graphite oxide or expanded graphite (ref. claim 1) and multiple particles of solid polymer carrier into a bag (7:49-7:50) (which meets the BRI of “impacting chamber of an energy impacting apparatus”) and (b) shakes the bag (7:50-7:52) or “blends” (7:4-7:9) as to break up and transfer pieces of a graphitic material to the polymer/polypropylene carrier and (c) recovers the particles and feeds them into a hopper (7:52-7:54) and ‘extrudes’ (7:60-8:10) them (“pulverizer” with screw).  With respect to the graphene material as a part of the produced composite particles above, as the “graphene” is further limited in claim 12 above, it is shown that the “graphite” material, is also transformed into a graphene (Torkelson, 5:19-5:22) as a part of the composite material in this embodiment.
Torkelson does not explicitly disclose cutting or pelletizing the filaments into pellets as required in step (c), or the “functionalization agent” as required by claim 16. 
However, Stolyarov discloses a method of producing a graphene composite material and further describes “further” pelletizing “solid polymer dispersions of nanoplatelet graphene-like material” (Stolyarov, par. 0137). Stolyarov teaches methods related to the shaping and reshaping of “polymer composite blends” (graphene/polymer) (Stolyarov, par. 0002). Stoylarov further discusses (as in claims 16 and 19) that an isopropanol component (having a hydroxyl component, -OH and/or a carboxyl component as now claimed) (Stolyarov, par. 0140-0146, 0149), which would meet the applicable limitations of claims 16 and 19 with respect to a functionalization agent in the mixture. At least some of the identified compounds in these passages would have at least an alkyl group (CH3) as is required in claim 16.  
One of ordinary skill in the art would have recognized that both Torkelson and Stolyarov are both involved in the production of graphene-polymer composites and thus, one of ordinary skill would have recognized that the techniques of Stolyarov would have been suitable for use in the process of Torkelson above for further processing of the produced composite materials. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the extruded material is pelletized after extrusion in the process of Torkelson above in accordance with Stoylarov. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Torkelson (US Patent No. 7,906,053) in view of Stolyarov (US 2016/0276056) as applied to claim 16, and further in view of Zhamu et al. (US 2011/0017587), hereinafter Zhamu.
Regarding claim 18, Torkelson/Stolyarov discloses the subject matter of claim 16, as discussed above, but does not explicitly disclose that one of the listed functionalization components is included. 
However, Zhamu discloses, as part of a similar process of functionalizing graphene, various functionalizing agents for graphene. Zhamu discloses (Zhamu, par. 0025) the same azide components as is recited in claim 18. One of ordinary skill in the art would have found the functionalizing agents as suggested by Zhamu to be directly applicable to the process described above by Torkelson/Stolyarov since all references are involved with the preparation of graphene materials and thus would have had a reasonable expectation of success. Therefore, it would have found it obvious to have further incorporated one of these compounds as to functionalize the materials in a similar manner as in Zhamu as described above in Torkelson/Stolyarov. 
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. 
In the remarks, Applicant argues that the references do not teach the limitations of claims 1/16 as now amended with respect to the polymer particles and the functionalization agent. 
In response, Examiner points out that Torkelson does appear to teach at least the polypropylene (PP) polymer particles of claim 1 as amended and Stolyarov does appear to teach the functionalizing agents of claim 16 as now amended as it includes a carboxyl group functionalizing agent which is included in claim 16. Both rejections have been updated above to reflect this change to the claims, and are maintained as outlined above. 
Response to Arguments
Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive with respect to the updated rejections above. Regarding claim 1, the Torkelson (‘359) reference is read to teach at least some of the claim limitations remaining in claim 1 and is included in the updated rejection above. With respect to claim 16, Stolyarov, par. 0140-0146, 0149 discloses a variety of different polymers, and at least some would have alkyl groups (CH3) which is an option listed in claim 16, which at least would meet the claim as now amended. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742